Filed pursuant to Rule 433 Registration No. 333-177949 CUSIP #:63743HEG3 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rate Notes Issuer: National Rural Utilities Cooperative Finance Corporation Issue Ratings: A2 / A (Moody’s / S&P) Principal Amount: Security Type: Senior Unsecured Issue Price: 100% of Principal Amount Trade Date: 5/21/2013 Original Issue Date: 5/29/2013 Maturity Date: 5/27/2016 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD 3-month LIBOR Spread: Plus 25 basis points Index Maturity: 3-month Interest Payment Dates: February 29, May 29, August 29, and November 29, and the maturity date, commencing August 29, 2013 Interest Reset Dates: February 29, May 29, August 29, and November 29 Payment at Maturity: The payment at maturity will be 100% of the Principal Amount plus accrued and unpaid interest, if any Redemption Date: None Agent’s Discount or Commission: 0.15% Agent(s): KeyBanc Capital Markets Inc., PNC Capital Markets LLC Capacity: Agent Form of Note: (Book-Entry or Certificated) Book-Entry Denominations: $1,000 x $1,000 Other Terms: None Note: A securities rating is not a recommendation to buy, sell, or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from KeyBanc Capital Markets Inc. by calling toll-free at 1-866-227-6479 or from PNC Capital Markets LLC by calling toll-free 1-800-765-8472.
